Citation Nr: 0833506	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  98-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 60 percent for a 
low back disorder.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that granted service 
connection and awarded a 60 percent disability rating for a 
low back disorder, effective August 4, 1997.  

In April 2005, the veteran raised a claim of entitlement to a 
TDIU rating.  The Board refers that matter to the RO for 
appropriate action.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  


REMAND

In a statement received in May 2006, the veteran disagreed 
with the initial rating assigned for his low back disorder in 
the September 2005 rating decision.  It does not appear from 
a review of the claims file that the veteran has been issued 
a statement of the case on that issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

Send the veteran a statement of the 
case on the issue of entitlement to an 
initial rating higher than 60 percent 
for a low back disability.  Informed 
him of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

